TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 17, 2015



                                      NO. 03-14-00809-CV


                                    David Albers, Appellant

                                                v.

                                  James Russell Frost, Appellee




        APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on December 4, 2014. Having

reviewed the record, it appears to the Court that David Albers has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.